DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per the claims filed on 07/27/2020)

With respect to claim 1 the prior art discloses An image sensor comprising: 
a pixel array section in which a plurality of pixels including photoelectric conversion units is disposed; 
and a comparator that compares an analog pixel signal output from the pixels to a predetermined reference signal, and outputs a comparison result according to a signal level of the pixel signal.

Prior art Mizuguchi et al US 2006/0001750 discloses a differential comparator 
differential pair transistors, 
a first load transistor connected in series with a first transistor of the differential pair, 
and a second load transistor connected in series with a second transistor of the differential pair, 
the first transistor of the differential pair accepts a signal obtained by combining the pixel signal and the predetermined reference signal as a gate input, 
the second transistor of the differential pair accepts a predetermined voltage as a gate input, 
and a capacitance unit is connected between a common connection node of the first transistor of the differential pair and the first load transistor, and a node of the predetermined voltage.

With respect to claim 16 the prior art discloses An electronic device comprising an image sensor, the image sensor including: 
a pixel array section in which a plurality of pixels including photoelectric conversion units is disposed; 
and a comparator that compares an analog pixel signal output from the pixels to a predetermined reference signal, and outputs a comparison result according to a signal level of the pixel signal.


differential pair transistors, 
a first load transistor connected in series with a first transistor of the differential pair, 
and a second load transistor connected in series with a second transistor of the differential pair, 
the first transistor of the differential pair accepts a signal obtained by combining the pixel signal and the predetermined reference signal as a gate input, 
the second transistor of the differential pair accepts a predetermined voltage as a gate input, 
and a capacitance unit is connected between a common connection node of the first transistor of the differential pair and the first load transistor, and a node of the predetermined voltage.

With respect to claim 17 the prior art discloses An image sensor comprising: 
a pixel array section in which a plurality of pixels including photoelectric conversion units is disposed.

Prior art Mizuguchi et al US 2006/0001750 discloses a differential comparator where the pixel signal input is short circuited to the ramp signal input. However, the prior art does not teach or fairly suggest and a comparator that compares an analog pixel 
the first amplification unit includes 
differential pair transistors, 
a first load transistor connected in series with a first transistor of the differential pair, 
and a second load transistor connected in series with a second transistor of the differential pair, 
the first transistor of the differential pair accepts a signal obtained by combining the pixel signal and the predetermined reference signal as a gate input, 
the second transistor of the differential pair accepts a predetermined voltage as a gate input, 
and the second amplification unit includes 
a first capacitance unit connected between an output node and a node of the predetermined voltage.

With respect to claim 20 the prior art discloses An electronic device comprising an image sensor, the image sensor including: 
a pixel array section in which a plurality of pixels including photoelectric conversion units is disposed.

Prior art Mizuguchi et al US 2006/0001750 discloses a differential comparator 
the first amplification unit includes 
differential pair transistors, 
a first load transistor connected in series with a first transistor of the differential pair, 
and a second load transistor connected in series with a second transistor of the differential pair, 
the first transistor of the differential pair accepts a signal obtained by combining the pixel signal and the predetermined reference signal as a gate input, 
the second transistor of the differential pair accepts a predetermined voltage as a gate input, 
and the second amplification unit includes 
a capacitance unit connected between an output node and a node of the predetermined voltage.

Dependent claims 2 – 15, 18, and 19 are allowable for at least the reason that they depend on allowable independent claims 1 and 17.

Any comments considered necessary by applicant must be submitted no later 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/MARK T MONK/Primary Examiner, Art Unit 2696